FILED
                             NOT FOR PUBLICATION                             OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAURA VIRGELIS ROMO-CADENES,                     No. 10-70378

               Petitioner,                       Agency No. A099-580-514

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Laura Virgelis Romo-Cadenes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings and review de novo questions of law.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We dismiss in part and

deny in part the petition for review.

      Substantial evidence supports the IJ’s finding that, even if Romo-Cadenes

filed a timely asylum application, Romo-Cadenes failed to carry her burden to

establish that she cannot relocate within Mexico to avoid harm. See Kaiser v.

Ashcroft, 390 F.3d 653, 659 (9th Cir. 2004) (in the absence of a presumption of a

well-founded future fear, the petitioner has the burden of proving that relocation is

unreasonable). Romo-Cadenes does not challenge the IJ’s determination that she

failed to demonstrate past persecution. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived). We lack jurisdiction to address her unexhausted

contention that she established a fear of future persecution as a member of a

disfavored group. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

Accordingly, her asylum claim fails.

      Because Romo-Cadenes has not established eligibility for asylum, she

necessarily fails to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2
      Finally, Romo-Cadenes does not challenge the IJ’s determination that she

failed to demonstrate eligibility for CAT relief. See Martinez-Serrano, 94 F.3d at

1259-60.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3